     Case 2:18-cv-09424-FMO-SK Document 46 Filed 07/14/20 Page 1 of 1 Page ID #:353



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    ANTONIO FERNANDEZ,                           )   Case No. CV 18-9424 FMO (SKx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                   v.                            )   JUDGMENT Re: ATTORNEY’S FEES
                                                   )
14    ROBERTA A. TORRES, et al.,                   )
                                                   )
15                         Defendants.             )
                                                   )
16                                                 )

17           Pursuant to the Court’s Order Re: Attorney’s Fees, IT IS ADJUDGED THAT:

18           1. Defendants Roberta A. Torres and CBC Restaurant Corp. shall, jointly and severally,

19    pay plaintiff the total amount of four-thousand, five-hundred and thirty-nine dollars and fifty cents

20    ($4,539.50).

21           2. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to

22    make it operative in any further proceedings.

23    Dated this 14th day of July, 2020.

24

25                                                                          /s/
                                                                    Fernando M. Olguin
26                                                               United States District Judge

27

28
